Citation Nr: 0211145	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-05 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for right carpal 
tunnel syndrome and assigned an initial rating of 10 percent, 
effective April 19, 1995.  The veteran appeals for the 
assignment of a higher rating.

This case was previously before the Board in September 1999, 
at which time it was remanded for additional development, to 
include new VA medical examinations.  It has now been 
returned to the Board for further appellate consideration.  
As a preliminary matter, the Board finds that the RO 
substantially complied with these remand directives.  
Accordingly, a new remand is not required in order to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board finds that an issue of 
service connection for arthritis of the right wrist is raised 
by the record.  this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The medical evidence tends to show that the veteran's 
right carpal tunnel syndrome has resulted in moderate 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for a 30 percent rating for right carpal tunnel 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.124a, Diagnostic Code 8615 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board acknowledges that the RO did not explicitly note 
the provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO accorded 
the veteran several examinations in relation to this claim, 
and he has not indicated that the disability has increased in 
severity since the last examination.  The RO also advised the 
veteran of the evidence necessary to substantiate his claim, 
including the applicable criteria for a higher disability 
rating, by various documents such as the January 1998 
Statement of the Case, the September 1999 Board remand, the 
December 2000 and August 2001 Supplemental Statements of the 
Case, and various letters from the RO during this appeal.  As 
such, he has been notified that he needed to submit and/or 
medical evidence which reflects the disability satisfies the 
requisite criteria for a higher rating.  However, it does not 
appear that the veteran has identified any pertinent evidence 
that is not of record.  Thus, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions, the statement of the 
case, and the Supplemental Statements of the Case noted above 
have kept him apprised of what he must show to prevail in his 
claim and of what evidence the RO has received.  The 
communications have provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See Generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, the case will be 
decided based on the current evidence of record, which the 
Board finds to be complete.  

As mentioned above, the RO did not explicitly note the 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background.  Service connection was established for right 
carpal tunnel syndrome by the April 1997 rating decision.  
The RO found, in essence, that the evidence showed the 
veteran had developed this disability due to the use of a 
cane which was required as a result of his service-connected 
gunshot wound residuals to the right thigh with scar.  The RO 
assigned an initial rating of 10 percent, effective April 19, 
1995.  The veteran appealed for a higher rating.

The record reflects that the veteran is right hand dominant.

Various VA and private medical records are on file which, 
together, cover a period through 2001, and note treatment and 
evaluation of right carpal tunnel syndrome on a variety of 
occasions. 

The veteran underwent a VA orthopedic examination of the hand 
in September 1996, at which time it was noted that his claims 
file was available for review.  Examination of the right 
wrist showed positive Phalen's and Tinel's at the wrist, pain 
over the carpal canal, some diminished sensation to the 
median nerve distribution, as well as some diminished grip 
and grasp.  It was also noted that fine dexterity was more 
difficult in the right hand.  However, no muscular atrophy 
could be identified, and he had good motion in the right 
wrist.  Further, it was noted that he had a history of an old 
wound to the right hand and right index finger, and that 
examination of the hand showed scarring and deformity of the 
index finger from where he had this wound.  Nevertheless, no 
other palpable or residual foreign body could be identified.  
Final diagnoses were residual shell fragment wound of the 
right hand with residual foreign body, and carpal tunnel 
syndrome of the right hand.  (Service connection and a 10 
percent rating are already in effect for the shell fragment 
wound scar on the right index finger; the issue in appellate 
status is entitlement to the assignment of a rating in excess 
of 10 percent for the veteran's service-connected right 
carpal tunnel syndrome.)

The veteran subsequently underwent a VA neurologic 
examination in January 1997.  On examination, it was noted 
that he made a right fist normally, and that fine movements 
of the fist were normal.  Manometer reading of the right grip 
showed 60 pounds of force.  The left grip was not tested 
because it was not functional.  In addition, active movement 
against resistance in the right wrist was 90 percent of 
normal on palmare flexion and dorsiflexion.  Also, the 
veteran had a definite hyperesthesia in the right median 
nerve distribution of the palm of the right hand and the 
palmar surface of the 2nd and 3rd fingers except the right 
thumb.  Further, biceps and radial periosteal reflexes were 
2+, triceps 1+.  It was noted that the veteran had positive 
neurological findings of carpal tunnel syndrome in the right 
hand as well as in the ulnar and radial nerve distribution on 
the dorsum of the right hand.  It was also noted that EMG and 
nerve conduction study confirmed the findings of carpal 
tunnel syndrome.

The EMG report itself reflects that the findings were 
consistent with very mild right median sensory mononeuropathy 
at or distal to the wrist (i.e. carpal tunnel syndrome) on 
the right which was much improved compared to previous test 
done in December 1994.  In addition, there was no definite 
electrophysiologic evidence of radial or ulnar neuropathy on 
the right.

Records dated in September 1999 reflect that the veteran was 
seen for fabrication of a right hand wrist splint with a 
diagnosis of scapholunate advanced collapse (SLAC) and carpal 
tunnel syndrome.  It was also noted that he was instructed to 
wear the splint nightly and during the day as needed (when 
pain was elicited during daily activities).

In accord with the Board's remand directives, the veteran 
underwent a new VA orthopedic examination in July 2000 and a 
new VA neurologic examination in September 2000.

At the orthopedic examination, it was noted that the veteran 
complained of wrist and hand pain, soreness and tenderness 
with numbness, tingling and paresthesias.  It was also noted 
that no surgery had been done; that he wore a wrist brace 
that helped immensely; that he was able to function in and 
around the house with a cane when the brace was on, as well 
as a right leg brace; that it was a chronic ongoing problem 
for him, rather than specific flare-ups; and that it was 
becoming gradually, progressively worse.  Examination of the 
right hand and wrist showed generalized tenderness and 
soreness over the wrist dorsally with a lot of pain with 
motion.  The veteran was also found to have limited motion, 
in that he could only dorsiflex 20 degrees; palmar flex 10 
degrees; radially and ulnarly deviate 10 degrees because of 
pain and soreness.  Nevertheless, he could grip and grasp and 
make a fist, and could get (digital) pulps to palms.  Still, 
he had some deceased grip strength on the right compared to 
the left.  He also had some diminished dexterity, in that he 
could only get his thumb down to the right finger; he could 
not get it to the 5th finger, otherwise he had normal flexor 
and extensor function in the thumb and in the fingers.  
Further, he had some diminished sensation over the median 
nerve distribution to that right hand.  No other specific 
flare-ups were noted.  Moreover, it was reiterated that it 
was an ongoing problem, chronic in nature for the veteran.  
Still, he did have weakened movement, excessive fatigability, 
and some incoordination because of decreased strength and 
decreased dexterity.  Also, the pain, etc., did appear to be 
supported by an adequate pathology.  Diagnoses were carpal 
tunnel syndrome of the right hand; and arthritis of the right 
wrist.

At the neurologic examination, the examiner noted that the 
claims folder was reviewed and summarized the contents 
thereof.  On examination, it was noted that the veteran wore 
a rigid wrist/forearm brace on the right upper extremity and 
an elastic stocking on his left wrist (both removed for 
examination).  It was also noted that the right upper 
extremity hand was held slightly flexed, and that flexion and 
extension at the wrist beyond a few degrees elicited 
complaints of severe pain which limited all power testing.  
There was no edema in the right upper extremity during the 
short period of examination, and it had normal color.  On 
motor examination, it was noted that right upper extremity 
power testing was confounded by the veteran's complaints of 
pain, and the inability to make a useful comparison to his 
useless left upper extremity: supraspinatus and deltoid 3+/5; 
biceps and triceps 4+, P (limited by pain); wrist extension 
and flexion 1, P; grasp and dorsal interossei 3-, P; finger 
extensors and pinch 3; and abductor pollicus brevis 3+.  In 
addition, it was noted that there were no fasciculations in 
the right upper extremity.  Also, thenar and hypothenar 
eminencies showed mildly reduced bulk consistent with age and 
the described limited use of hand (i.e., consistent with 
disuse atrophy).  Sensory examination showed reduced pinprick 
sensation over palmar surface of first three digits, dorsal 
surface of the 4th and 5th digits and a small region of the 
palmar surface of the median hand (consistent with combined 
ulnar and median nerve dysfunction).  The veteran could not 
perform Phalen's maneuver.  He also had reduced pinprick over 
extensor surface of the upper arm and all surfaces of 
forearm.  Reflexes for the right biceps and triceps were 3.  
Additionally, there was positive palmomental bilaterally.  
There were no grasp, snout, jaw jerk, or glabellar signs.  

Based on the foregoing, neurologic diagnoses were carpal 
tunnel syndrome by EMG, assessment of severity masked by 
arthritis of the right wrist; probable digital nerve injury 
by history, right index finger; and ulnar nerve damage by 
sensory examination.  Further, the examiner commented, in 
part, that the current complaints and examination were most 
remarkable for a grinding pain in the wrist generated by 
movement, which was not characteristic of carpal tunnel 
syndrome pain.  The examiner also noted that the pain in the 
wrist and thumb obscured the motor examination of the median 
and ulnar nerve function in the hand.  However, the sensory 
examination was compatible with mild dysfunction of the 
sensory median and ulnar nerves, which was similar to 
examination documented in 1997, but worse than a sensory 
examination conducted in 1989.  Based upon the usual behavior 
of ulnar and median nerve compression at the wrist, it was 
quite likely that these deficits would be exacerbated by 
bearing weight upon the wrist, or by anything that 
exacerbated an arthritic process in the joints surrounding 
the carpal tunnel.  In summary, the examiner stated that he 
could not clearly document a progression of severity of the 
carpal tunnel syndrome since the examination of 1997, and he 
suspected that the veteran's orthopedic symptoms exceeded his 
neurologic symptoms.  However, intermittent, use-dependent 
dysfunction of the median and ulnar nerves were likely 
contributing to reduced function of the hand.

It is noted that the veteran underwent additional VA 
orthopedic and neurologic examinations in May 1996, April 
1998, and May 1998.  However, these examinations contain no 
pertinent findings regarding the severity of the right carpal 
tunnel syndrome.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  As this case 
is an appeal from assignment of an initial rating, the 
concept of "staged" ratings is applicable.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The RO has rated the veteran's right carpal tunnel syndrome 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8615 
(neuritis of the median nerve).  Under this Code, mild 
incomplete paralysis warrants a 10 percent evaluation for 
both the major and minor side.  Moderate incomplete paralysis 
warrants a 30 percent evaluation on the major side, while 
severe incomplete paralysis of the major side warrants a 50 
percent rating.  Complete paralysis of the median nerve, with 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand, pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
inability to make a fist, index and middle fingers remain 
extended, cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm, flexion of wrist weakened, and pain with trophic 
disturbances, warrants a 70 percent evaluation on the major 
side.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran's right carpal tunnel syndrome more nearly 
approximates the criteria for the next higher rating of 30 
percent.

As an initial matter, the Board notes that the impairment 
attributable to the nonservice-connected arthritis of the 
right wrist is not for consideration in evaluating the 
service-connected right carpal tunnel syndrome.

The medical evidence clearly shows that the veteran has 
incomplete paralysis attributable to his right carpal tunnel 
syndrome.  Both the September 1996 and July 2000 orthopedic 
examinations reflect that the veteran had diminished 
sensation to the median nerve distribution, diminished fine 
dexterity, as well as diminished grip and grasp strength.  
The medical evidence also shows that the veteran has 
complained of pain throughout this period.  In addition, he 
was found to have hyperesthesia in the right median nerve 
distribution on the January 1997 VA neurologic examination, 
and complained of wrist and hand pain, soreness and 
tenderness with numbness, tingling and paresthesias at the 
July 2000 VA orthopedic examination.  Further, the September 
2000 VA neurologic examination noted, in part, that the right 
hand was held slightly flexed.  

The Board acknowledges that the January 1997 VA EMG study 
concluded that the findings were consistent with "very 
mild" right median sensory mononeuropathy at or distal to 
the wrist (i.e., carpal tunnel syndrome), and that the 
subsequent September 2000 VA neurologic examiner concluded 
that the sensory examination was compatible with "mild" 
dysfunction of the sensory median and ulnar nerves, which was 
similar to the 1997 examination.  Mild incomplete paralysis 
corresponds to the current rating of 10 percent under 
Diagnostic Code 8615.  38 C.F.R. § 4.124a.  Further, both the 
July 2000 and September 2000 VA examinations note that the 
veteran's complaints of pain were chronic, and not manifest 
by flare-ups thereof.  Still, as already mentioned, the 
medical evidence shows complaints of pain throughout.  
Additionally, the July 2000 VA examiner stated that the 
veteran had weakened movement, excessive fatigability, and 
some incoordination because of decreased strength and 
decreased dexterity.  Moreover, the September 2000 VA 
examiner stated that, based upon the usual behavior of the 
ulnar and median nerve compression at the wrist, it was quite 
likely that these deficits would be exacerbated by bearing 
weight upon the wrist, or by anything that exacerbated an 
arthritic process in the joints surrounding the carpal 
tunnel.  The examiner also stated that intermittent, use-
dependent dysfunction of the median and ulnar nerves were 
likely contributing to reduced function of the hand.

Resolving all reasonable doubt in favor of the veteran, and 
taking into consideration the veteran's complaints of chronic 
pain and difficulties with using his right hand because of 
his neurological symptoms, the Board finds that the severity 
of the right carpal tunnel syndrome more nearly approximates 
the criteria of moderate incomplete paralysis.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  Therefore, he is entitled to the next 
higher rating of 30 percent under Diagnostic Code 8615 for 
the effective date period.  38 C.F.R. § 4.124a.

The Board notes that the medical evidence does not show that 
the veteran's right carpal tunnel syndrome meets or nearly 
approximates the criteria of severe incomplete paralysis, nor 
complete paralysis, for any distinctive periods.  See 
Fenderson, supra.  Accordingly, he is not entitled to a 
rating in excess of 30 percent.

The Board further finds that the severity of the veteran's 
right carpal tunnel syndrome is adequately compensated by the 
schedular rating of 30 percent, and does not warrant 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  Nothing in the record reflects that 
his right carpal tunnel syndrome is manifest by marked 
interference with employment.  Moreover, the record reflects 
that he has had no surgery on his carpal tunnel syndrome.  
Thus, it has not resulted in frequent periods of 
hospitalization.

For the reasons stated above, the Board concludes that the 
veteran is entitled to a rating of 30 percent for his right 
carpal tunnel syndrome.  The Board further notes that it took 
into consideration the applicability of "staged ratings," 
pursuant to Fenderson, supra, but that the record does not 
contain any competent medical evidence showing any 
distinctive periods for which the severity of the veteran's 
right carpal tunnel syndrome met or nearly approximated the 
criteria necessary for a disability rating in excess of 30 
percent.


ORDER

Entitlement to a rating of 30 percent for right carpal tunnel 
syndrome is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



